Citation Nr: 1611613	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease status post myocardial infractions prior to July 7, 2011.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board remanded the case for further development in October 2014.  The case has since been returned for appellate review.  

During the pendency of the appeal, in a May 2015 rating decision, the RO increased the evaluation for coronary artery disease from 10 percent to 30 percent prior to July 7, 2011.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Here, the Veteran has expressed satisfaction with the rating, and the appeal is dismissed in the decision below.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On December 11, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw the issue of entitlement to an increased evaluation for coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an evaluation in excess of 30 percent for coronary artery disease prior to July 7, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal as to the issue of entitlement to an increased evaluation for coronary artery disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The issue of entitlement to an initial evaluation in excess of 30 percent for coronary artery disease status post myocardial infarctions prior to July 7, 2011, is dismissed.  





REMAND

As to the issue of TDIU, the Veteran, through his representative, submitted a statement in December 2015 requesting a hearing before the Board.  To date, he has not been afforded such a hearing.  Thus, the Veteran should be scheduled for a hearing.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at his local RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


